﻿It is a pleasure for me to participate in a session held amidst such special international circumstances, in which concerted efforts are being made in the quest for peace, and tireless, unrelenting work is being done in addressing the countless international and regional issues and laying the foundations for constructive and fruitful co-operation among the peoples and countries of the world.
Such circumstances have become possible thanks to the new international climate based on conciliation and deriving from the improvement in Soviet-American relations and the positive results of summit meetings, particularly the recent Moscow summit. That summit created a climate of detente, opened new horizons for a just and comprehensive peace and provided the conditions necessary for tackling numerous regional and international questions.
In these special circumstances, it gives me great pleasure to congratulate you. Sir, on the confidence placed in you and on your well-deserved election to the presidency of this session of the General Assembly. We are confident that you are amply qualified to lead us to success in handling the issues under consideration during this session.
This is a good opportunity to convey our deep gratitude to Mr, Peter Florin, Deputy Foreign Minister of the German Democratic Republic, who conducted the deliberations of the forty-second session of the General Assembly with competence and ability that showed how deserving he was of the confidence of the international community.
It would be remiss of me not to express to the Secretary-General, Mr. Javier Perez de Cuellar, and our deep appreciation of his continuing efforts to consolidate the role of the United Nations in addressing many regional and international questions. These efforts translate the will of the international community, which defines the ways and means for finding just solutions to those questions. We take note with great pleasure of the tangible progress achieved in his direction.
Our participation in this session of the General Assembly coincides with the celebration by our people in Yemen of the twenty-fifth anniversary of the National Liberation Devolution of 14 October, under the leadership of the National Front for the Liberation of Southern Yemen. This part of the Yemeni homeland regained under British occupation for 129 years, years of backwardness, throughout which it was divided into more than 23 sultanates, emirates and sheikhdoms, which separated our citizens and impeded our growth and development.
Ever since we won our independence 21 years ago, we have been trying to achieve balanced urban and rural development and build an independent national economy free from foreign hegemony. We wanted to build an economy that catered to the material and spiritual needs of our citizens, after the unification of all emirates and sheikhdoms under the administration of one central Government. Despite the scarcity of resources, the backwardness of the infrastructures of the national economy that we inherited, and the acute internal and external difficulties that we faced from the very day of our independence our country was able to stand on its own two feet. We were able to endure our plight thanks to the steadfastness and solidarity of our people, who believed in the justice of their national and social cause, under the leadership of the Yemeni Socialist Party. As a result, we have succeeded in consolidating our political independence and have come a long way along the road of our independent social and economic development. We have sought to improve the standards of living of our people, increase their participation in the practical political life of the country and enhance their contribution to building their new society.
Within the national Yemeni framework we have worked tirelessly with our brethren in the northern part of the homeland to create the objective bases on which the desired state of unity of a unified Yemen will be built. We have achieved tangible progress in this direction following the signature of the historic agreement of San 'a on 4 May 1988. Under this agreement we agreed to joint oil investment in the border area between north and south Yemen, namely, in the area between the governorates of Shabwa and Magreb. We have also agreed to freedom of movement for all citizens of the Yemeni homeland with identity cards. We believe that the San'a agreement has opened wide horizons for further tangible practical steps which can lay the bases for the reunification of the Yemeni homeland through peaceful and democratic means.
On the regional level, we are working to develop brotherly relations with the countries of the region on the basis of mutual respect for sovereignty and independence, and non-interference in the internal affairs of others. We are seeking to expand the spheres of co-operation among us in a manner that serves the common interests of our peoples, promotes peace and stability in the area and helps to avert present risks so that our peoples can at last enjoy prosperity and progress.
We have achieved auspicious progress in this direction by creating the best conditions for building the economy internally and contributing to the promotion of joint Arab endeavours, side by side with our brothers in the Arab countries. By so doing we hope to serve our national causes, foremost among which ranks the recovery of the national inalienable rights of the Arab Palestinian people. This common approach will also enable us to face challenges to and frustrate the conspiracies hatched against our peoples.
Within the framework, principles and objectives of our foreign policy we continue to promote and develop our relations with other countries of the world in the political, economic and social fields. Through continuing efforts we are trying to expand the activities of our country in international forums, particularly within the framework of the Movement of Non-Aligned Countries, which is the common denominator for us and the majority of the countries of the world.
This year has witnessed many salient events and developments, including the cease-fire recently agreed to between the two neighbouring countries, Iraq and Iran. We support that decision whole-heartedly, just as we have always supported Security Council resolution 598 (1987). The war, it is known, did not pose a danger for the belligerent parties alone, it threatened our region in its entirety. The continued hostilities exacerbated tension and presaged disasters, inflicting instability on the region and bringing turmoil to the international situation. Now that the war is over, everyone is called upon to strive for the success of the negotiations, and to build a solid foundation for a permanent peace. We want this call to be construed as a call to the peoples and countries of the region, which bear full responsibility for the maintenance of its peace and security. We hope that the direct negotiations between Iran and Iraq will lead to a just and comprehensive peace agreement, and end the conflict between them by addressing its underlying causes through constructive meaningful dialogue. That would eliminate the dangers facing our entire region and spate the two neighbouring peoples further -losses in life and property. It would also frustrate the sinister plans hatched against our people to undermine the peace and stability of the region, and ultimately pave the way to the rebuilding of what the war has destroyed.	
While we commend the climate of detente on the International scene which has created conditions favourable for the reaching of agreements on many, regional and International problems, we appeal to the international community to concentrate on the dangers that would result from any further exacerbation of the situation in the Middle East region. The continued Israeli occupation of the Arab Palestinian territories is a time bomb that may explode at any minute, and as such it is a threat to security and stability locally, regionally and internationally. Responsibility for this state of affairs rests with Israel's arrogance, its continued policy of aggression, Its defiance of International law, norms and humanitarian principles, and Its rejection of all International efforts aimed at achieving permanent, just and comprehensive peace in the region. There is no need to recall that peace in the region can be reached only by addressing the crux of the problem - that is the need for realization of the legitimate rights of the Palestinian people.
In saluting the Arab Palestinian masses in their heroic uprising In the face of the brutal acts of oppression perpetrated by the Israeli occupation authorities, we renew our commitment to stand side by side with our Palestinian brothers in their struggle under the leadership of the Palestine Liberation Organization (РLO), their sole, legitimate representative. We reiterate our continued support for the courageous and heroic popular uprising. Furthermore, we believe that a just solution of the Palestinian question can be brought about only on the basis set forth by the international community, namely, recovery of the legitimate rights of the Palestinian people, foremost among which are their rights to return, to self-determination and to the establishment of their own independent State on their national soil.
In order to find a just, permanent and comprehensive solution of the Middle East question, we believe we must undertake urgent and necessary steps to convene the International Conference on Peace in the Middle East, under the auspices of the United Nations, with the participation of all the parties concerned, including the FLO, the sole, legitimate representative of the Palestinian people, as well as the permanent members of the Security Council.
While speaking of the Middle East, I find it opportune to renew our appeal to our brothers in Lebanon to resort to reason and reach an immediate agreement that will end the political vacuum there, guarantee Lebanon's unity, independence and sovereignty, provide security and stability to the Lebanese people, and pool all efforts to put an end to the Israeli occupation of southern Lebanon. There are also indications on the horizon of the success of international efforts aimed at finding a political solution to the problem of Western Sahara in conformity with United Nations resolutions. Similar efforts are being made to solve the question of Cyprus in a way that will guarantee its territorial integrity, independence and non-aligned status. We welcome and support all such efforts.
We also welcome what has been achieved in the context of the Geneva agreement on the political settlement in Afghanistan, and the steps so far taken in that direction. We call upon all parties concerned to redouble their efforts to implement this agreement, to overcome all attempts to obstruct it, and to give impetus to the process of national reconciliation in Afghanistan so that the Afghan people can start enjoying stability and prosperity.
Furthermore, we applaud the efforts to reach a just political settlement on the situation in Kampuchea so that peace and stability can be achieved in South-East Asia. We also welcome all serious attempts to reunify the two Koreas by peaceful and democratic means, and we support the efforts made by the democratic Republic of Korea to this end. We also call for concerted international efforts to support the Central American peace plan. We deem it necessary to eliminate all obstacles being put in its way. We also believe it necessary to end all designs and acts of aggression aimed at undermining the sovereignty of Nicaragua and its national Government, which is the only way to guarantee the promotion of peace and stability in the region.
With respect to southern Africa, we hope that the agreement readied in Geneva will prove to be a step towards the independence of Namibia. In this regard, we believe that responsibility for Namibia and its people lies with the United Nations. Hence, we renew the call to implement Security Council resolution 435 (1978), since it represents the internationally agreed framework for the independence of the Territory, and we confirm the need for the full participation of the South West Africa People's Organization (SWAPO) in any endeavour to that end.
We believe that the international community must impose mandatory sanctions on the South African racist regime to deter it and to ensure that it will respect and comply with the international will. The international community must bring mote pressure to bear on the racist regime to obtain the release of Nelson Mandela, the prominent African hero.
While reviewing the important achievements of 1988, we cannot but give due credit to the results of the Moscow summit meeting between the leaders of the United States and the Soviet Union. That summit meeting has made it possible to exchange the instruments of ratification of the most important bilateral agreement ever readied in the field of disarmament. There is no doubt that this agreement, together with other bilateral accords concluded between the two countries on various levels, has had extremely favourable results on their bilateral relations and on the international situation and co-operation in general. We are confident that the results of the Moscow summit meeting will be the beginning of a continuing process of giving priority to dialogue and co-operation in international relations and enhancing spheres of mutual co-operation and common interests. Here we should like to pay a tribute to the positive initiatives of the Soviet Union and to express our hope that what has been achieved thus far will contribute to the adoption of fruitful and effective measures to curb the arms race - particularly the nuclear arms race - and ultimately end it. It is our sincere hope that it will prove possible to reach an early agreement on a SO per cent reduction in the strategic nuclear armaments of both countries, prevent the arms race in outer space, eliminate all weapons of mass destruction and conclude a convention to ban the production and use of chemical weapons. We cannot overemphasize the importance of reaching an agreement on a comprehensive nuclear test ban.
On the regional level, we believe that urgent measures must be taken to eliminate the dangers posed by Israeli nuclear armaments and the nuclear capability of the racist South African regime. We deem it extremely urgent to oppose in no uncertain terms the dumping of nuclear waste in developing countries and to call on the international community to address this problem and the dangerous risks inherent therein. We also hope that the recent improvement in international relations will spill over to give impetus to the international efforts aimed at the convening of the international conference on the Indian Ocean as a necessary step towards the implementation of the Declaration of the Indian Ocean as a Zone of Peace.
It is natural that we should pin our hopes on the improvement of international relations which has created favourable conditions in which to address the numerous regional and international political problems. № for our part will spare no effort to contribute, side by side with other members of the international community, to the creation of favourable circumstances for further conciliation and co-operation among the peoples of the world so as to improve and enhance the quality of life for all. We whole-hearted support the sincere efforts made to strengthen the role of the United Nations and its various bodies, thus enabling it to fulfil its task and realize our peoples' aspirations to stability and security.
We likewise hope that adequate attention will be given to international economic problems and to finding just solutions to them, thus supporting our countries' development efforts and fulfilling our peoples' aspirations to independent economic and social progress. Failing to address the trend of international economic, fiscal and monetary relations and make them more just and equitable by recognising the developing countries as active partners in the international arena will exacerbate the crisis in the international economic order and widen the gap between the developed industrial countries and the developing ones. This gap is bound to widen further and further as a result of the restrictive attitude of some developed countries in the trading, monetary financing and developmental spheres. The unfair conditions imposed by the international financial institutions add insult to injury  thus causing political and social instability in the developing countries, exacerbating the stagnation of their economies or the decrease of their growth rates. This becomes common place in the majority of developing countries in particular the least developed among them which already suffer from scarce natural and financial resources.
It is not strange then that the exacerbation of the suffering of the developing countries and their inability to pay their foreign debt have created a real crisis that has become known as the foreign debt crisis. This crisis should be addressed by finding objective and comprehensive solutions that take into consideration the interests of all parties concerned free from narrow, selfish concerns.
This grim picture of the international economic situation requires, first and foremost, the revitalisation of international negotiations for the establishment of a new international economic order.
The international community, which is enjoying the breeze of international political detente, can reflect the same atmosphere in the field of international economic relations. This does not require planning strategies and new Instruments Inasmuch as It requires a sincere desire and definite resolve to implement economic strategies and Instruments In the economic field that have already been agreed upon. More Important still is our co-operation for the realization of the desired objectives of our peoples. Will we not proceed in the march of prevailing optimism? We hope so. Otherwise all that we have so far achieved will remain incomplete.
